IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                               NOS. WR-91,044-01 & 91,044-03


                       EX PARTE SHAWN RAY BLOUNT, Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                   CAUSE NOS. B-19-0052-CR-W1 & B-19-0052-CR-W3
                IN THE 161ST DISTRICT COURT FROM ECTOR COUNTY


         Per curiam.

                                           ORDER

         Applicant pleaded guilty to theft from an elderly person and was sentenced to 15 years’

imprisonment. Applicant filed these applications for writs of habeas corpus in the county of

conviction, and the district clerk forwarded them to this Court. See TEX . CODE CRIM . PROC. art.

11.07.

         This Court initially received the WR-91,044-01 application on March 12, 2020, and

dismissed it for non-compliance with the Rules of Appellate Procedure on April 15, 2020. TEX . R.

APP . P. 73.1(d). The Court has since received a supplemental record indicating that Applicant was

not responsible for the apparent non-compliance. We now withdraw our order of April 15, 2020,

and reconsider the WR-91,044-01 application on our own motion. TEX . R. APP . P. 79.2(d).
                                                                                            2

       On June 22, 2020, this Court received the WR-91,044-03 application challenging the same

conviction.

       This Court has undertaken an independent review of all the evidence in the record.

Therefore, based on this Court’s independent review of the entire record, we deny relief.



Filed: September 16, 2020
Do not publish